Title: To James Madison from Zebulon Montgomery Pike, 10 July 1812
From: Pike, Zebulon Montgomery
To: Madison, James


Sir,
Washington City 10th July 1812.
I presume that I shall be pardoned in addressing to you this letter, when it is understood that motives of respect for an aged Father and veteran officer are the causes which induced me to intrude on you. Major Zebulon Pike of the […] ⟨In⟩fantry, enter⟨ed⟩ th⟨e⟩ military service of our country in 1775 and served to the peace of 1783, when he held the rank of Captain of Dragoons for five years; He again entered the army in 1791 and was in the action with the savages under Genl. St. Clair. He continued in actual service untill 1806 or 7 when his infirmities arising from the ardent pursuit of the profession of Arms for twenty three years rendering him unable to perform the duties of his station, he received an unlimited furlough. In consequence of his infirmity it was thought proper to promote Major Richard Sparks over his head, to the rank of Lieut: Colonel, who will now succeed to the command of the 2nd. Regt. of Infantry vice Col: Cushing promoted: I have therefore been emboldened to request from the generosity of the President; that the twenty nine years services (& I may with pride say honorable ones) may be rewarded by a Brevet commission; as He never can take the field, this will only serve to shew him he is held in consideration by the Chief Magistrate of his country and will gratify the Pride of an old soldier. Suffer me on my part to assure you sir of my profound respect & sincere veneration,
Z. M. PikeCol. 15 Iny
